FORM 6-K U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 datedDecember 10, 2012 Commission File Number 1-15148 BRF–BRASIL FOODS S.A. (Exact Name as Specified in its Charter) N/A (Translation of Registrant’s Name) 760 Av. Escola Politecnica Jaguare 05350-000 Sao Paulo, Brazil (Address of principal executive offices) (Zip code) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): [ ] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): [ ] Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): Not applicable. CONSOLIDATED FORM Management and Related Person Negotiation – Article 11 – CVM Instruction number 358/2002 On November 2012 negotiations involving securities and derivatives were not done, according to Article 11 of CVM Instruction number 358/2002, so my securities and derivatives position is as follows. Company Name: BRF - Brasil Foods S.A. Management and Related Person (X) Board of Directors ( ) Fiscal Council ( ) Executive Officers ( ) Main Shareholders ( ) Technical and Consultant Agencies Opening Balance Security/ Derivative Characteristic of Security Number % interest Same kind Total Share Common 9,721,598 1.11 1.11 Changes in the month Security/ Derivative Characteristic of Security Intermediary Operation Date Number Price Volume (R$) - Closing Balance Security/ Derivative Characteristic of Security Number % interest Same kind Total Share Common 9,721,598 1.11 1.11 1 CONSOLIDATED FORM Management and Related Person Negotiation – Article 11 – CVM Instruction number 358/2002 On November 2012 negotiations involving securities and derivatives were done, according to Article 11 of CVM Instruction number 358/2002, so my securities and derivatives position is as follows, Company Name: BRF - Brasil Foods S.A. Management and Related Person ( ) Board of Directors ( ) Fiscal Council (X) Executive Officers ( ) Main Shareholders ( ) Technical and Consultant Agencies Opening Balance Security/ Derivative Characteristic of Security Number % interest Same kind Total Share Common 152,436 0.02 0.02 Changes in the month Security/ Derivative Characteristic of Security Intermediary Operation Date Number Price Volume (R$) Share Common Concórdia Sell 11/19/12 100 38.10 3,810.00 Share Common Concórdia Sell 11/19/12 100 38.30 3,830.00 Share Common Concórdia Sell 11/21/12 200 35.50 7,778.00 Share Common Concórdia Sell 11/13/12 100 37.91 3,791.00 Share Common Concórdia Sell 11/22/12 50 39.15 1,957.50 Share Common Concórdia Buy- Stock Option 11/26/12 19,667 26.89 528,845.63 Share Common Bradesco Sell 11/28/12 1,000 38.99 38,990.00 Share Common Bradesco Sell 11/28/12 59,000 39.00 2,301,000.00 Share Common Bradesco Sell 11/28/12 5,700 39.01 22,357.00 Share Common Bradesco Sell 11/28/12 2,700 39.06 105,462.00 Share Common Bradesco Sell 11/28/12 5,000 39.07 195,350.00 Share Common Bradesco Sell 11/28/12 500 39.08 19,450.00 Share Common Bradesco Sell 11/28/12 98 39.00 3,822.00 Share Common Bradesco Buy- Stock Option 11/23/12 45,466 26.89 1,222,580.74 Share Common Bradesco Buy- Stock Option 11/23/12 25,899 33.22 860,364.78 Share Common Bradesco Buy- Stock Option 11/26/12 52,134 26.89 1,401,883.26 Share Common Bradesco Sell 11/28/12 37,000 38.99 1,442,694.00 Share Common Bradesco Sell 11/29/12 11,000 38.60 424,600.00 Share Common Bradesco Sell 11/29/12 1,100 38.61 42,471.00 Share Common Bradesco Sell 11/29/12 1,700 38.62 65,654.00 Share Common Bradesco Sell 11/29/12 5,300 38.63 204,739.00 Share Common Bradesco Sell 11/29/12 900 38.64 34,776.00 Share Common Bradesco Sell 11/29/12 500 38.65 19,325.00 Share Common Bradesco Sell 11/29/12 2,000 38.69 77,340.00 Share Common Bradesco Sell 11/29/12 500 38.68 19,340.00 Share Common Bradesco Sell 11/29/12 200 38.69 19,340.00 Share Common Bradesco Sell 11/29/12 600 39.20 23,520.00 Share Common Bradesco Sell 11/29/12 5,600 39.30 220,080.00 Share Common Bradesco Sell 11/29/12 75 38.50 2,887.50 Share Common Bradesco Sell 11/29/12 6 38.55 231.30 Share Common Bradesco Sell 11/29/12 4 38.60 154.40 Share Common Bradesco Buy- Stock Option 11/27/12 25.600 26.89 688,384.00 Share Common Bradesco Sell 11/27/12 15,800 39.40 622,520.00 Share Common Bradesco Sell 11/27/12 700 39.41 27,587.00 Share Common Bradesco Sell 11/27/12 300 39.42 11,826.00 Share Common Bradesco Sell 11/27/12 5,900 39.43 232,637.00 Share Common Bradesco Sell 11/27/12 1,100 39.45 43,395.00 Share Common Bradesco Buy- Stock Option 11/27/12 23,800 33.22 790,636.00 Share Common Bradesco Sell 11/28/12 12,300 39.10 480,930.00 Share Common Bradesco Sell 11/28/12 12,300 39.30 483,390.00 Share Common Bradesco Buy- Stock Option 11/23/12 24,600 26.89 661,494.00 Closing Balance Security/ Derivative Characteristic of Security Number % interest Same kind Total Share Common 180,169 0.02 0.02 2 CONSOLIDATED FORM Management and Related Person Negotiation – Article 11 – CVM Instruction number 358/2002 On November 2012 negotiations involving securities and derivatives were done, according to Article 11 of CVM Instruction number 358/2002, so my securities and derivatives position is as follows, Company Name: BRF - Brasil Foods S.A. Management and Related Person ( ) Board of Directors ( ) Fiscal Council ( ) Executive Officers (X) Main Shareholders ( ) Technical and Consultant Agencies Opening Balance Security/ Derivative Characteristic of Security Number % interest Same kind Total Share Common 227,594,436 26.09 26.09 Changes in the month Security/ Derivative Characteristic of Security Intermediary Operation Date Number Price Volume (R$) Share Common Santander Buy 11/14/12 66,400 37.55 2,493,384.00 Share Common HSBC Buy 11/23/12 39,200 38.99 1,528,492.00 Share Common Barclays Buy 11/13/12 390,600 37.55 14,666,567.10 Share Common C Suisse Buy 11/14/12 584,300 37.59 21,961,043.82 Share Common Merrill Buy 11/19/12 395,700 38.15 15,095,666.45 Share Common ICAP Buy 11/21/12 402,800 38.88 15,660,020.04 Share Common Goldman Buy 11/22/12 239,000 39.09 9,341,907.97 Share Common Safra Buy 11/22/12 304,600 39.04 11,891,993.93 Share Common Safra Buy 11/23/12 465,700 39.00 18,162,306.84 Share Common Itau Buy 11/26/12 311,600 39.66 12,359,468.95 Share Common Barclays Buy 11/27/12 245,700 39.63 9,737,851.05 Share Common ICAP Buy 11/27/12 360,000 39.45 14,200,517.52 Share Common CGD CVC Buy 11/28/12 266,400 39.06 10,405,102.04 Share Common Safra Buy 11/28/12 228,600 39.13 8,944,914.99 Share Common Merrill Buy 11/29/12 100,000 38.65 3,865,231.58 Share Common Pactual Buy 11/29/12 384,200 38.65 14,849,976.05 Share Common CGD CVC Buy 11/29/12 470,200 38.60 18,151,324.68 Share Common Pactual Buy 11/29/12 50,000 38.73 1,936,443.60 Share Common Fator Buy 11/19/12 410 37.20 15,252.00 Share Common Pactual Buy 11/14/12 9,619,235 37.15 357,354,580.25 Closing Balance Security/ Derivative Characteristic of ,Security Number % interest Same kind Total Share Common 242,789.284 27.83 27.83 3 CONSOLIDATED FORM Management and Related Person Negotiation – Article 11 – CVM Instruction number 358/2002 On November 2012 negotiations involving securities and derivatives were not done, according to Article 11 of CVM Instruction number 358/2002, so my securities and derivatives position is as follows, Company Name: BRF - Brasil Foods S.A. Management and Related Person ( ) Board of Directors ( ) Fiscal Council ( ) Executive Officers ( ) Main Shareholders ( X) Technical and Consultant Agencies Opening Balance Security/ Derivative Characteristic of Security Number % interest Same kind Total Share Common 13,484 0.00 0.00 Changes in the month Security/ Derivative Characteristic of Security Intermediary Operation Date Number Price Volume (R$) - Closing Balance Security/ Derivative Characteristic of Security Number % interest Same kind Total Share Common 13,484 0.00 0.00 4 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:December 10, 2012 By: /s/ Leopoldo Viriato Saboya Name: Leopoldo Viriato Saboya Title: Financial and Investor Relations Director
